UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 3954 DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Cash Management October 31, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments92.2% Rate (%) Date Amount ($) Value ($) California88.5% ABAG Finance Authority for Nonprofit Corporations, Revenue (Eskaton Village-Roseville) (LOC; KBC Bank) 0.30 11/7/10 14,670,000 a 14,670,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Northbay Healthcare Group) (LOC; JPMorgan Chase Bank) 0.30 11/7/10 12,000,000 a 12,000,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Santa Cruz Montessori School) (LOC; Comerica Bank) 0.41 11/7/10 765,000 a 765,000 ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; Bank of America) 0.30 11/7/10 15,560,000 a 15,560,000 Alameda County Industrial Development Authority, Recovery Zone Facility Revenue (Dale Hardware, Inc. Project) (LOC; Comerica Bank) 0.33 11/7/10 2,670,000 a 2,670,000 Alameda Unified School District, GO Notes, TRAN 2.00 6/30/11 2,600,000 2,616,991 California, GO Notes (LOC; KBC Bank) 0.28 11/1/10 19,900,000 a 19,900,000 California, GO Notes (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.27 11/1/10 8,300,000 a 8,300,000 California Economic Development Financing Authority, Revenue, Refunding (KQED, Inc. Project) (LOC; Wells Fargo Bank) 0.55 11/7/10 200,000 a 200,000 California Educational Facilities Authority, Revenue, CP (Stanford University) 0.30 11/19/10 2,900,000 2,900,000 California Enterprise Development Authority, IDR (Ramar International Corporation Project) (LOC; Bank of the West) 0.30 11/7/10 4,220,000 a 4,220,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.36 11/7/10 10,000,000 a 10,000,000 California Infrastructure and Economic Development Bank, IDR (Kennfoods USA, LLC Project) (LOC; Bank of the West) 0.30 11/7/10 2,500,000 a 2,500,000 California Municipal Finance Authority, Revenue (Norte Dame High School, San Jose) (LOC; Comerica Bank) 0.41 11/7/10 445,000 a 445,000 California Municipal Finance Authority, Revenue (Trinity School) (LOC; Comerica Bank) 0.41 11/7/10 670,000 a 670,000 California Pollution Control Financing Authority, SWDR (Athens Services Project) (LOC; Wells Fargo Bank) 0.28 11/7/10 9,700,000 a 9,700,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Comerica Bank) 0.34 11/7/10 2,745,000 a 2,745,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Union Bank of California) 0.31 11/7/10 10,010,000 a 10,010,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.34 11/7/10 3,140,000 a 3,140,000 California Pollution Control Financing Authority, SWDR (South Bay Recycling Project) (LOC; Union Bank of California) 0.31 11/7/10 3,150,000 a 3,150,000 California Pollution Control Financing Authority, SWDR, Refunding (BLT Enterprises of Fremont LLC Project) (LOC; Union Bank of California) 0.31 11/7/10 9,415,000 a 9,415,000 California Pollution Control Financing Authority, SWDR, Refunding (MarBorg Industries Project) (LOC; Union Bank of California) 0.31 11/7/10 3,640,000 a 3,640,000 California School Cash Reserve Program Authority, Revenue 2.50 12/30/10 13,000,000 13,031,208 California Statewide Communities Development Authority, TRAN (County of Yolo) 2.00 6/30/11 5,400,000 5,435,288 Deutsche Bank Spears/Lifers Trust (Anaheim Redevelopment Agency, Tax Allocation Revenue, Refunding (Anaheim Merged Redevelopment Project Area)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.29 11/7/10 6,255,000 a,b 6,255,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.28 11/7/10 14,750,000 a,b 14,750,000 Irvine Assessment District Number 97-17, Limited Obligation Improvement Bonds (LOC; State Street Bank and Trust Co.) 0.28 11/1/10 3,100,000 a 3,100,000 Los Angeles, GO Notes, TRAN 2.00 6/30/11 16,400,000 16,548,457 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue, Refunding (Liquidity Facility; Bank of Nova Scotia) 0.26 11/1/10 9,000,000 a 9,000,000 Los Angeles Department of Water and Power, Power System Revenue (Liquidity Facility; Bank of America) 0.26 11/1/10 1,700,000 a 1,700,000 Manteca Redevelopment Agency, Subordinate Tax Allocation Revenue, Refunding (Amended Merged Project Area) (LOC; State Street Bank and Trust Co.) 0.28 11/1/10 1,200,000 a 1,200,000 Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 0.28 11/1/10 20,900,000 a 20,900,000 Orange County Sanitation District, COP, Refunding (Liquidity Facility; Lloyds TSB Bank PLC) 0.29 11/1/10 11,000,000 a 11,000,000 Poway Unified School District Public Financing Authority, LR (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.50 11/7/10 26,600,000 a 26,600,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.44 11/7/10 1,240,000 a,b 1,240,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, Revenue (Japanese American National Museum)) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch Capital Services) 0.54 11/7/10 4,400,000 a,b 4,400,000 Ravenswood City School District, GO Notes, TRAN 1.75 7/1/11 2,000,000 2,009,176 Riverside County Transportation Commission, Sales Tax Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.28 11/7/10 6,900,000 a 6,900,000 Roseville Joint Union High School District, COP (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.50 11/7/10 1,350,000 a 1,350,000 San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments) (Liquidity Facility; Citibank NA and LOC; Citibank NA) 0.38 11/7/10 13,000,000 a,b 13,000,000 San Pablo Redevelopment Agency, Subordinate Tax Allocation Revenue (Tenth Township Redevelopment Project) (LOC; Union Bank of California) 0.28 11/1/10 6,000,000 a 6,000,000 Sausalito, MFHR (Rotary Village Senior Housing Project) (LOC; Bank of the West) 0.29 11/7/10 2,185,000 a 2,185,000 Stockton, Health Facility Revenue (Dameron Hospital Association) (LOC; Citibank NA) 0.28 11/1/10 1,000,000 a 1,000,000 Tahoe Forest Hospital District, Revenue (LOC; U.S. Bancorp) 0.28 11/1/10 1,000,000 a 1,000,000 West Covina Public Financing Authority, LR, Refunding (Public Facilities Project) (LOC; California State Teachers Retirement System) 0.32 11/7/10 1,480,000 a 1,480,000 U.S. Related3.7% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.29 11/7/10 7,815,000 a,b 7,815,000 Puttable Floating Option Tax Exempt Receipts (Puerto Rico Highways and Transportation Authority, Highway Revenue) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.45 11/7/10 4,980,000 a,b 4,980,000 Total Investments (cost $322,096,120) 92.2% Cash and Receivables (Net) 7.8% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2010, these securities amounted to $52,440,000 or 15.0% of net assets. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2010, in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 322,096,120 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Cash Management Fund October 31, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments100.1% Rate (%) Date Amount ($) Value ($) New York99.4% Attica, GO Notes, BAN 2.00 11/19/10 1,000,000 1,000,439 Bayville, GO Notes, BAN 1.50 3/24/11 1,814,500 1,819,087 Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Bank) 0.33 11/7/10 3,250,000 a 3,250,000 Chenango County Industrial Development Agency, Civic Facilities Revenue (Grace View Manor Nursing Home Project) (LOC; Banco Santander) 0.33 11/7/10 3,455,000 a 3,455,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.33 11/7/10 4,400,000 a 4,400,000 East Farmingdale Volunteer Fire Company Inc., Volunteer Fire Department Revenue (LOC; Citibank NA) 0.55 11/7/10 4,395,000 a 4,395,000 Eastchester Union Free School District, GO Notes, TAN 1.00 12/29/10 2,500,000 b 2,502,448 Elmira City School District, GO Notes, BAN 1.50 6/30/11 2,260,000 b 2,265,163 Franklin County Industrial Development Agency, Civic Facility Revenue (Paul Smith's College Project) (LOC; U.S. Bank NA) 0.36 11/7/10 470,000 a 470,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.43 11/7/10 2,130,000 a 2,130,000 Hamburg Central School District, GO Notes, RAN 1.25 11/18/10 1,500,000 b 1,500,345 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.35 11/7/10 11,000,000 a 11,000,000 Metropolitan Transportation Authority, RAN 2.00 12/31/10 5,000,000 5,013,211 Monroe County Industrial Development Agency, Civic Facility Revenue (Saint Ann's Home for the Aged Project) (LOC; HSBC Bank USA) 0.30 11/7/10 1,130,000 a 1,130,000 Monroe County Industrial Development Agency, Revenue (Collegiate Housing Foundation - Rochester, L.L.C. - Rochester Institute of Technology Project) (LOC; Wells Fargo Bank) 0.28 11/7/10 10,795,000 a,b 10,795,000 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.30 11/1/10 13,800,000 a 13,800,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program) (LOC; Bank of America) 0.50 11/7/10 1,445,000 a,b 1,445,000 New York City Housing Development Corporation, Residential Revenue (Queens College Residences) (LOC; FHLB) 0.25 11/7/10 14,900,000 a,b 14,900,000 New York City Industrial Development Agency, Civic Facility Revenue (Ateret Torah Center Project) (LOC; Wachovia Bank) 0.28 11/7/10 12,480,000 a,b 12,480,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; TD Bank) 0.33 11/7/10 4,715,000 a,b 4,715,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.33 11/7/10 3,360,000 a 3,360,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.32 3/1/11 8,000,000 8,000,000 New York Local Government Assistance Corporation, Senior Lien Revenue, Refunding (Liquidity Facility; Dexia Credit Locale) 0.31 11/7/10 500,000 a 500,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.33 11/7/10 2,550,000 a 2,550,000 New York State Dormitory Authority, Revenue (D'Youville College) (LOC; Key Bank) 0.35 11/7/10 5,235,000 a,b 5,235,000 New York State Dormitory Authority, Revenue (F.F.T. Senior Communities, Inc.) (LOC; KBC Bank) 0.29 11/7/10 3,915,000 a 3,915,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.30 11/7/10 10,200,000 a 10,200,000 New York State Dormitory Authority, Revenue (Saint John Fisher College) (LOC; FHLB) 0.25 11/7/10 5,625,000 a,b,c 5,625,000 New York State Dormitory Authority, Revenue (Samaritan Medical Center) (LOC; HSBC Bank USA) 0.25 11/7/10 6,720,000 a 6,720,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (Pooled Financing Program) 4.50 3/15/11 500,000 507,139 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.28 11/7/10 2,400,000 a 2,400,000 New York State Thruway Authority, General Revenue, BAN 2.50 7/15/11 200,000 202,733 New York State Thruway Authority, General Revenue, BAN 4.00 7/15/11 290,000 297,009 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) 5.00 3/15/11 500,000 508,239 Olean, GO Notes, BAN 1.50 8/11/11 1,500,000 1,502,227 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Bank) 0.33 11/7/10 1,000,000 a 1,000,000 Port Authority of New York and New Jersey (Consolidated Bonds, 164th Series) 5.00 9/1/11 500,000 518,759 Port Authority of New York and New Jersey, Equipment Notes 0.34 11/7/10 2,800,000 a 2,800,000 Rome, GO Notes, BAN 1.25 1/20/11 1,215,877 1,216,537 Sag Harbor Union Free School District, GO Notes, TAN 1.50 6/23/11 1,200,000 b 1,203,037 Schenectady, GO Notes, BAN 1.50 5/20/11 5,600,000 5,607,540 Springs Union Free School District, GO Notes, TAN 1.50 6/30/11 1,100,000 b 1,106,515 Sullivan County, GO Notes, TAN 1.00 3/10/11 1,500,000 1,502,654 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 0.34 11/7/10 1,800,000 a 1,800,000 Ticonderoga Central School District, GO Notes, BAN 2.00 6/24/11 1,228,175 b 1,234,805 Triborough Bridge and Tunnel Authority, General Revenue (Liquidity Facility; Dexia Credit Locale) 0.32 11/7/10 8,495,000 a 8,495,000 Westchester County Health Care Corporation, CP (Liquidity Facility; JPMorgan Chase Bank and LOC; Westchester County) 0.41 11/8/10 1,340,000 1,340,000 Westchester County Health Care Corporation, CP (Liquidity Facility; JPMorgan Chase Bank and LOC; Westchester County) 0.42 11/8/10 4,765,000 4,765,000 U.S. Related.7% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.29 11/7/10 1,250,000 a,d 1,250,000 Total Investments (cost $187,827,887) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At October 31, 2010, the fund had $65,007,313 or 34.6% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. c Partially purchased on a delayed delivery basis. d Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2010, this security amounted to $1,250,000 or 0.7% of net assets. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 187,827,887 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Exempt Cash Management October 31, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments101.8% Rate (%) Date Amount ($) Value ($) Alabama.2% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 12/1/10 5,000,000 5,019,142 Arizona.7% Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) (Liquidity Facility; BNP Paribas and LOC; BNP Paribas) 0.38 11/7/10 12,405,000 a,b,c 12,405,000 Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Bank of America) 0.42 11/7/10 9,875,000 a,b,c 9,875,000 California1.1% Los Angeles Department of Water and Power, Revenue, CP (Liquidity Facility; Wells Fargo Bank) 0.29 11/10/10 35,500,000 35,500,000 Colorado3.0% Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (YMCA of the Rockies Project) (LOC; Bank of America) 0.40 11/1/10 8,000,000 a 8,000,000 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue (LOC; U.S. Bank NA) 0.28 11/7/10 9,900,000 a 9,900,000 RBC Municipal Products Inc. Trust (Meridian Village Metropolitan District Number One, Improvement Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.28 11/7/10 17,600,000 a,b 17,600,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.28 11/7/10 55,300,000 a 55,300,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.29 11/7/10 8,000,000 a 8,000,000 Connecticut.5% Connecticut Health and Educational Facilities Authority, Revenue (The Jerome Home Issue) (LOC; Bank of America) 0.35 11/7/10 4,560,000 a,c 4,560,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Citibank NA) 0.28 11/7/10 11,850,000 a,b 11,850,000 Delaware.7% Delaware Economic Development Authority, Multi-Family Revenue (School House Trust Project) (LOC; HSBC Bank USA) 0.45 11/7/10 11,900,000 a 11,900,000 Delaware Economic Development Authority, Revenue (Connections Community Support Programs, Inc. Project) (LOC; PNC Bank NA) 0.27 11/7/10 2,500,000 a 2,500,000 Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.25 11/7/10 8,325,000 a,c 8,325,000 District of Columbia3.2% District of Columbia, Revenue (American Legacy Foundation Issue) 0.27 11/7/10 14,000,000 a 14,000,000 District of Columbia, Revenue (American Public Health Association Issue) (LOC; Bank of America) 0.50 11/7/10 6,565,000 a,c 6,565,000 District of Columbia, Revenue (Carnegie Endowment for International Peace Issue) (LOC; Wells Fargo Bank) 0.28 11/7/10 20,250,000 a 20,250,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.32 11/3/10 29,220,000 29,220,000 Metropolitan Washington Airports Authority, Airport System Revenue (LOC; Bank of America) 0.30 11/1/10 33,855,000 a 33,855,000 Florida7.5% Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.31 11/7/10 22,925,000 a,b 22,925,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 2.00 4/21/11 68,000,000 68,226,440 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wells Fargo Bank) 0.32 12/14/10 28,151,000 28,151,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 0.26 11/7/10 14,500,000 a,c 14,500,000 Jacksonville, Transportation Revenue (LOC; Wachovia Bank) 0.27 11/7/10 10,100,000 a 10,100,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.34 11/1/10 18,050,000 a,c 18,050,000 Port Orange, Revenue (Palmer College of Chiropractic Florida Project) (LOC; Bank of America) 0.40 11/7/10 3,665,000 a 3,665,000 Sunshine State Governmental Financing Commission, Revenue (LOC; Dexia Credit Locale) 0.33 11/7/10 14,500,000 a 14,500,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 1/13/11 12,050,000 12,050,000 Tohopekaliga Water Authority, Utility System Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.29 11/7/10 51,430,000 a 51,430,000 Georgia5.1% Cobb County, GO Notes, TAN 1.50 12/30/10 75,000,000 75,146,124 Fulton County, General Fund TAN 2.00 12/31/10 45,000,000 45,127,131 Fulton County Development Authority, Educational Facilities Revenue (Catholic Education of North Georgia, Inc. Project) (LOC; Wachovia Bank) 0.27 11/7/10 14,200,000 a 14,200,000 Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.31 11/7/10 25,365,000 a,b 25,365,000 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.30 11/7/10 5,040,000 a,c 5,040,000 Illinois6.6% Chicago O'Hare International Airport, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.30 11/7/10 5,470,000 a,b 5,470,000 Illinois Educational Facilities Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Company) 0.32 3/8/11 81,200,000 81,200,000 Illinois Finance Authority, Revenue (Hospice of Northeastern Illinois Project) (LOC; Harris NA) 0.30 11/7/10 6,500,000 a,c 6,500,000 Illinois Finance Authority, Revenue (The Landing at Plymouth Place Project) (LOC; Lloyds TSB Bank PLC) 0.30 11/7/10 10,000,000 a 10,000,000 Illinois Health Facilities Authority, Revenue (Revolving Fund Pooled Financing Program) (LOC; JPMorgan Chase Bank) 0.28 11/7/10 4,450,000 a,c 4,450,000 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Liquidity Facility; Dexia Credit Locale) 0.33 11/7/10 80,000,000 a 80,000,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.31 11/7/10 23,000,000 a 23,000,000 Lake County, MFHR (Whispering Oaks Apartments Project) (LOC; FHLMC) 0.33 11/7/10 3,250,000 a 3,250,000 Indiana1.7% Indiana Bond Bank, Midyear Funding Program Notes (LOC; JPMorgan Chase Bank) 1.50 1/6/11 12,220,000 12,243,414 Indiana Finance Authority, HR (Community Health Network Project) (LOC; Bank of America) 0.30 11/7/10 15,000,000 a,c 15,000,000 Indiana Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.25 11/7/10 5,000,000 a,c 5,000,000 Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 0.23 11/7/10 5,900,000 a,c 5,900,000 Richmond Hospital Authority, Revenue (Reid Hospital Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.29 11/1/10 16,500,000 a,c 16,500,000 Kentucky.7% Kentucky Property and Buildings Commission, Revenue, Refunding (Project Number 84) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.46 11/7/10 16,305,000 a,b 16,305,000 Madisonville, HR (The Trover Clinic Foundation, Inc.) (Liquidity Facility; U.S. Bank NA) 0.31 11/7/10 6,695,000 a,c 6,695,000 Louisiana2.1% Louisiana Local Government Environmental Facilities and Community Development Authority, Healthcare Facilities Revenue, Refunding (Saint James Place of Baton Rouge Project) (LOC; Bank of America) 0.30 11/7/10 11,520,000 a,c 11,520,000 Louisiana Municipal Natural Gas Purchasing and Distribution Authority, Revenue (Putters Program) (Gas Project Number 1) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.30 11/7/10 17,983,000 a,b 17,983,000 Louisiana Public Facilities Authority, HR (Touro Infirmary Project) (Liquidity Facility; Merrill Lynch Bank and LOC; Bank of America) 0.42 11/7/10 30,840,000 a,b,c 30,840,000 Port of New Orleans Board of Commissioners, Subordinate Lien Revenue, Refunding (LOC; FHLB) 0.28 11/7/10 9,090,000 a 9,090,000 Maine.3% Maine Finance Authority, Revenue (Waynflete School Issue) (LOC; JPMorgan Chase Bank) 0.31 11/7/10 11,090,000 a 11,090,000 Maryland1.4% Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 0.31 11/7/10 3,500,000 a 3,500,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Bank) 0.30 11/7/10 12,900,000 a 12,900,000 Frederick County, Revenue, Refunding (Manekin-Frederick Associates Facility) (LOC; M&T Bank) 0.40 11/7/10 2,230,000 a 2,230,000 Maryland Economic Development Corporation, EDR, Refunding (United States Pharmacopeial Convention, Inc. Project) (LOC; Bank of America) 0.30 11/1/10 3,700,000 a 3,700,000 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Bank) 0.33 11/7/10 6,780,000 a 6,780,000 Maryland Economic Development Corporation, Revenue (Legal Aid Bureau, Inc. Facility) (LOC; M&T Bank) 0.35 11/7/10 1,965,000 a 1,965,000 Maryland Health and Higher Educational Facilities Authority, Revenue (De Matha Catholic High School Issue) (LOC; Branch Banking and Trust Co.) 0.30 11/7/10 9,690,000 a 9,690,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) (LOC; Branch Banking and Trust Co.) 0.29 11/7/10 5,700,000 a,c 5,700,000 Massachusetts2.2% Massachusetts, GO Notes (Central Artery/Ted Williams Tunnel Infrastructure Loan Act of 2000) (Liquidity Facility; State Street Bank and Trust Co.) 0.26 11/1/10 4,500,000 a 4,500,000 Massachusetts, GO Notes, RAN 2.00 5/26/11 36,000,000 36,344,450 Massachusetts, GO Notes, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.28 11/7/10 20,000,000 a 20,000,000 Massachusetts Development Finance Agency, Revenue (The Marine Biological Laboratory Issue) (LOC; JPMorgan Chase Bank) 0.30 11/7/10 10,100,000 a 10,100,000 Worcester, GO Notes, BAN 1.75 11/5/10 2,000,000 2,000,239 Michigan9.0% Deutsche Bank Spears/Lifers Trust (Royal Oak Hospital Finance Authority, HR, Refunding (William Beaumont Hospital Obligated Group)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.29 11/7/10 16,705,000 a,b,c 16,705,000 Jackson County Hospital Finance Authority, HR, Refunding (W.A. Foote Memorial Hospital) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Comerica Bank) 0.36 11/7/10 7,950,000 a,c 7,950,000 Michigan, GO Notes 2.00 9/30/11 55,000,000 55,778,800 Michigan Finance Authority, State Aid Revenue Notes 2.00 8/19/11 15,000,000 15,142,342 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.35 11/2/10 37,500,000 c 37,500,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.27 11/3/10 37,500,000 c 37,500,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.30 11/9/10 15,000,000 c 15,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.30 12/1/10 3,365,000 c 3,365,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.30 12/6/10 13,000,000 c 13,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.30 12/7/10 15,000,000 c 15,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.30 1/11/11 34,135,000 c 34,135,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.30 1/11/11 4,705,000 c 4,705,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.28 11/7/10 12,185,000 a 12,185,000 Michigan State University Board of Trustees, General Revenue (LOC; Bank of America) 0.27 11/7/10 15,800,000 a,c 15,800,000 University of Michigan, CP 0.28 12/7/10 8,305,000 8,305,000 Minnesota1.0% Minneapolis, GO Notes, Refunding 3.00 12/1/10 2,500,000 2,505,569 RBC Municipal Products Inc. Trust (Minneapolis, Health Care System Revenue (Fairview Health Services)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.28 11/7/10 10,000,000 a,b,c 10,000,000 University of Minnesota, CP 0.32 11/9/10 15,175,000 15,175,000 University of Minnesota, CP 0.32 11/9/10 4,250,000 4,250,000 Mississippi.8% Mississippi Business Finance Corporation, Revenue (Wis-Pak of Hattiesburg, LLC Project) (LOC; JPMorgan Chase Bank) 0.27 11/7/10 14,750,000 a 14,750,000 Mississippi Business Finance Corporation, Revenue, Refunding (Renaissance at Colony Park, LLC Refunding Project) (LOC; FHLB) 0.27 11/7/10 10,000,000 a 10,000,000 Missouri.8% Kansas City Industrial Development Authority, Revenue (Kansas City Downtown Redevelopment District) (LOC; JPMorgan Chase Bank) 0.28 11/7/10 25,800,000 a 25,800,000 Nebraska.3% Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 0.27 11/7/10 9,745,000 a,c 9,745,000 Nevada2.4% Austin Trust (Clark County, GO Bond Bank Bonds) (Liquidity Facility; Bank of America) 0.30 11/7/10 9,770,000 a,b 9,770,000 Las Vegas Convention and Visitors Authority, Revenue, CP (LOC: Bank of Nova Scotia, Fortis Bank and State Street Bank and Trust Co.) 0.37 11/2/10 20,000,000 20,000,000 Las Vegas Valley Water District, CP (LOC; BNP Paribas) 0.35 11/2/10 47,600,000 47,600,000 New Hampshire.8% New Hampshire Health and Education Facilities Authority, HR (Catholic Medical Center Issue) (LOC; FHLB) 0.26 11/7/10 8,500,000 a,c 8,500,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.27 11/1/10 6,420,000 a 6,420,000 New Hampshire Higher Educational and Health Facilities Authority, Revenue (Hunt Community Issue) (LOC; TD Bank) 0.28 11/7/10 9,795,000 a,c 9,795,000 New Jersey2.5% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.32 11/7/10 82,745,000 a 82,745,000 New Mexico.2% Dona Ana County, Industrial Revenue (Foamex Products, Inc. Project) (LOC; Wachovia Bank) 0.34 11/7/10 6,000,000 a 6,000,000 New York5.3% Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.30 11/7/10 23,150,000 a 23,150,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.35 11/7/10 13,500,000 a 13,500,000 Metropolitan Transportation Authority, RAN 2.00 12/31/10 15,000,000 15,039,633 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.32 11/7/10 26,000,000 a 26,000,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Dexia Credit Locale) 0.30 11/1/10 8,000,000 a 8,000,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.32 3/1/11 30,000,000 30,000,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.33 11/7/10 40,000,000 a 40,000,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Liquidity Facility; JPMorgan Chase Bank) 0.24 11/7/10 16,285,000 a 16,285,000 North Carolina.5% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.30 11/7/10 5,000,000 a,c 5,000,000 North Carolina Medical Care Commission, Health Care Facilities Revenue (WakeMed) (LOC; Wachovia Bank) 0.27 11/7/10 9,300,000 a,c 9,300,000 Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 0.35 11/7/10 3,400,000 a 3,400,000 Ohio4.6% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.30 11/7/10 5,200,000 a,c 5,200,000 Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; JPMorgan Chase Bank) 0.27 11/1/10 6,700,000 a,c 6,700,000 Cleveland, Airport System Revenue (LOC; KBC Bank) 0.35 11/7/10 8,500,000 a 8,500,000 Franklin County, Hospital Facilities Revenue, Refunding (OhioHealth Corporation) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.31 11/7/10 59,400,000 a,c 59,400,000 Ohio, HR (Cleveland Clinic Health System Obligated Group) 0.26 11/1/10 5,400,000 a 5,400,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System) 0.29 11/30/10 13,000,000 c 13,000,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System) 0.32 1/11/11 20,000,000 c 20,000,000 Princeton City School District Board of Education, BAN (School Improvement) 2.00 11/24/10 16,000,000 16,016,070 Puttable Floating Option Tax Exempt Receipts (Hamilton County, Hospital Facilities Revenue (University Hospital)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.35 11/7/10 14,300,000 a,b,c 14,300,000 Oklahoma1.4% Oklahoma Development Finance Authority, Continuing Care Retirement Community Revenue, Refunding (Inverness Village Project) (LOC; KBC Bank) 0.30 11/7/10 22,600,000 a,c 22,600,000 Oklahoma Development Finance Authority, Revenue, CP (Integris Baptist Medical Center) 0.31 12/17/10 23,650,000 c 23,650,000 Oregon.4% Salem Hospital Facility Authority, Revenue (Capital Manor, Inc. Project) (LOC; Bank of America) 0.30 11/7/10 5,370,000 a,c 5,370,000 Salem Hospital Facility Authority, Revenue, Refunding (Capital Manor, Inc. Project) (LOC; Bank of America) 0.30 11/7/10 8,475,000 a,c 8,475,000 Pennsylvania12.3% Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.48 1/13/11 5,000,000 c 5,000,000 Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 0.33 11/7/10 7,100,000 a,c 7,100,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Bank) 0.33 11/7/10 11,190,000 a,c 11,190,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Bank) 0.33 11/7/10 6,465,000 a,c 6,465,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wachovia Bank) 0.32 11/7/10 65,075,000 a 65,075,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 11/7/10 8,600,000 a 8,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 11/7/10 10,500,000 a 10,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 11/7/10 10,600,000 a 10,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 11/7/10 5,850,000 a 5,850,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 11/7/10 15,700,000 a 15,700,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 11/7/10 9,200,000 a 9,200,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 11/7/10 12,200,000 a 12,200,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 11/7/10 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 11/7/10 9,400,000 a 9,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 11/7/10 6,400,000 a 6,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 11/7/10 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.29 11/7/10 11,800,000 a 11,800,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Bank) 0.33 11/7/10 16,305,000 a 16,305,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Bank) 0.28 11/7/10 33,406,000 a,c 33,406,000 Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Bank) 0.33 11/7/10 7,970,000 a,c 7,970,000 Lehigh County General Purpose Authority, HR (Lehigh Valley Health Network) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wells Fargo Bank) 0.30 11/1/10 13,670,000 a,c 13,670,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Bank) 0.33 11/7/10 595,000 a 595,000 Philadelphia, GO Notes, TRAN 2.00 6/30/11 52,000,000 52,443,268 Pottstown Borough Authority, Educational Facilities Revenue (The Hill School Project) (LOC; M&T Bank) 0.28 11/7/10 7,000,000 a 7,000,000 Ridley School District, GO Notes (LOC; TD Bank) 0.28 11/7/10 3,000,000 a 3,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.30 12/7/10 15,000,000 15,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.31 1/7/11 20,000,000 20,000,000 Wallingford-Swarthmore School District, GO Notes (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.43 11/7/10 10,000,000 a 10,000,000 York General Authority, Revenue (Strand-Capitol Performing Arts Center Project) (LOC; M&T Bank) 0.33 11/7/10 3,765,000 a 3,765,000 South Carolina1.4% South Carolina Jobs-Economic Development Authority, HR (Conway Hospital, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Branch Banking and Trust Co.) 0.33 11/7/10 44,625,000 a,c 44,625,000 Tennessee7.8% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.30 11/7/10 49,425,000 a 49,425,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.30 11/7/10 9,690,000 a 9,690,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.30 11/7/10 6,245,000 a 6,245,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.30 11/7/10 6,000,000 a 6,000,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.30 11/7/10 48,225,000 a 48,225,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) (Liquidity Facility: Bayerische Landesbank and Landesbank Hessen-Thuringen Girozentrale) 0.22 11/7/10 18,460,000 a 18,460,000 Montgomery County Public Building Authority, Pooled Financing Revenue (Tennessee County Loan Pool) (LOC; Bank of America) 0.30 11/1/10 6,000,000 a 6,000,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Trezevant Manor Project) (LOC; Bank of America) 0.28 11/7/10 5,070,000 a,c 5,070,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.30 11/7/10 14,640,000 a,b 14,640,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.30 11/7/10 53,990,000 a,b 53,990,000 Tennessee, CP 0.32 1/13/11 18,000,000 18,000,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.32 12/7/10 18,750,000 18,750,000 Texas7.1% Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (LOC; JPMorgan Chase Bank) 0.30 11/1/10 5,000,000 a,c 5,000,000 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (LOC; JPMorgan Chase Bank) 0.30 11/1/10 19,500,000 a,c 19,500,000 Harris County, GO Notes, TAN 2.00 2/28/11 32,000,000 32,173,720 Harris County Cultural Education Facilities Finance Corporation, Revenue, CP (Methodist Healthcare) 0.45 1/11/11 22,500,000 c 22,500,000 Harris County Health Facilities Development Corporation, Revenue (Saint Luke's Episcopal Hospital) (Liquidity Facility: Bank of America, JPMorgan Chase Bank and Northern Trust Co.) 0.27 11/1/10 4,950,000 a,c 4,950,000 Harris County Metropolitan Transit Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.34 12/9/10 13,250,000 13,250,000 Houston, Utility System Revenue, CP (LOC; Bank of Nova Scotia) 0.33 11/2/10 10,000,000 10,000,000 JPMorgan Chase Putters/Drivers Trust (Texas, TRAN) (Liquidity Facility; JPMorgan Chase Bank) 0.28 11/7/10 33,000,000 a,b 33,000,000 Puttable Floating Option Tax Exempt Receipts (Brazos County Health Facilities Development Corporation, Revenue (Franciscan Services Corporation Obligated Group)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.35 11/7/10 7,000,000 a,b,c 7,000,000 RBC Municipal Products, Inc. (Houston, Combined Utility System First Lien Revenue, Refunding) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.28 11/7/10 21,000,000 a,b 21,000,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 0.24 11/7/10 6,500,000 a,c 6,500,000 Texas, TRAN 2.00 8/31/11 32,000,000 32,440,039 Texas A&M University, University Revenue, CP 0.30 1/13/11 4,500,000 4,500,000 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue (Liquidity Facility; Citibank NA) 0.28 11/7/10 10,940,000 a,b 10,940,000 University of Texas, University Revenue, CP 0.30 11/15/10 9,000,000 9,000,000 Utah2.3% Central Utah Water Conservancy District Revenue, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.33 11/7/10 39,600,000 a 39,600,000 Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.24 11/7/10 24,700,000 a,c 24,700,000 Utah Housing Corporation, SFMR (LOC; Royal Bank of Canada) 0.50 12/29/10 4,805,000 4,805,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.30 11/7/10 6,400,000 a 6,400,000 Virginia.3% Fairfax County Economic Development Authority, Educational Facilities Revenue (Trinity Christian School Project) (LOC; Wachovia Bank) 0.37 11/7/10 9,000,000 a 9,000,000 Virginia Commonwealth University, General Pledge Revenue (LOC; Wachovia Bank) 0.26 11/1/10 200,000 a 200,000 Washington.2% Puttable Floating Option Tax Exempt Receipts (Washington, Various Purpose GO, Refunding) (Liquidity Facility; Bank of America) 0.30 11/7/10 6,060,000 a,b 6,060,000 Wisconsin1.2% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Bank of America) 0.37 11/7/10 6,500,000 a 6,500,000 Milwaukee, School RAN 1.25 12/29/10 10,000,000 10,015,190 Milwaukee, School RAN 2.00 12/29/10 15,000,000 15,040,600 Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.28 11/7/10 6,340,000 a 6,340,000 U.S. Related2.2% Puerto Rico Commonwealth Public Improvement GO Notes, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.27 11/7/10 2,200,000 a 2,200,000 Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.27 11/7/10 50,415,000 a 50,415,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.29 11/7/10 18,815,000 a,b 18,815,000 Total Investments (cost $3,307,157,171) 101.8% Liabilities, Less Cash and Receivables (1.8%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2010, these securities amounted to $386,838,000 or 11.9% of net assets. c At October 31, 2010, the fund had $843,766,000 or 26.0% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from health care. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 3,307,157,171 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: _/s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 23, 2010 By: /s/ James Windels James Windels Treasurer Date: December 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
